Citation Nr: 1021230	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  05-26 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1974 and from May 1974 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
compensable rating for hemorrhoids.  The Veteran was afforded 
a videoconference hearing before the undersigned Veterans Law 
Judge in December 2006.  In July 2007, April 2009, and 
January 2010, the Board remanded the claim for additional 
development.  

The Board acknowledges that, in an August 2009 supplemental 
statement of the case, the RO indicated that the Veteran was 
in receipt of a 10 percent rating for his hemorrhoids.  
However, pursuant to the Board's January 2010 remand, the RO 
issued another supplemental statement of the case in March 
2010 indicating that the Veteran's hemorrhoids were rated as 
noncompensably disabling.  Accordingly, the Board has 
characterized the issue on appeal as a claim for a 
compensable rating for hemorrhoids.

Additionally, the record reflects that the Veteran filed a 
claim for a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU), 
which he withdrew at his December 2006 Board hearing.  He 
thereafter submitted a written statement, dated in August 
2009, in which he asserted that he was unable to work due to 
his service-connected hearing loss and psychiatric 
disability.  The Board interprets the Veteran's statement as 
raising a new claim for TDIU.  Additionally, the Board 
acknowledges that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate "claim" for benefits, but rather, can be 
part of a claim for increased compensation.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  If evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the rating assigned for a disability, 
the claim for TDIU will be considered part of the claim for 
benefits for that underlying disability.  However, the 
Veteran here has based his informal TDIU claim on service-
connected disabilities that were addressed in prior decisions 
by the United States Court of Appeals for Veterans Claims and 
the Board but are not currently on appeal.  Accordingly, the 
Board does not have jurisdiction to review the Veteran's TDIU 
claim and instead refers it the RO for appropriate action.
FINDING OF FACT

Since November 11, 2002, one year prior to the date of claim 
for a compensable rating, the Veteran's hemorrhoids have been 
manifested by subjective complaints of intermittent bleeding, 
pain, itching, irritation, and discomfort.  The objective 
clinical evidence does not show that his hemorrhoids are 
large or thrombotic, irreducible, manifested by excessive 
redundant tissue, evidencing frequent recurrences, or 
accompanied by persistent bleeding, secondary anemia, or 
fissures.  Nor does the evidence show that the Veteran has 
colon polyps or diverticulitis manifested by frequent 
episodes of bowel disturbance with abdominal distress. 


CONCLUSION OF LAW

Since November 11, 2002, one year prior to the date of claim, 
the criteria for a compensable rating for hemorrhoids have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Codes 7319, 7327, 7336 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will also 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title Diseases of the Digestive System, 
do not lend themselves to distinct and separate disability 
ratings without violating the fundamental principle relating 
to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2009).  Ratings 
under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348, inclusive, will not be combined with each 
other.  A single rating will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114 (2009).

Additionally, notwithstanding the provisions regarding the 
avoidance of pyramiding, it is possible for a Veteran to have 
separate and distinct manifestations attributable to the same 
disease or injury, which would permit a rating under several 
diagnostic codes.  The critical element permitting the 
assignment of multiple ratings under several diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994). 

The Veteran's disability has been rated noncompensably 
disabling under Diagnostic Code 7336, which pertains to 
internal and external hemorrhoids.  Additionally, the record 
reflects complaints and clinical findings of colon polyps and 
diverticulitis, for which the Veteran is not separately 
service connected and which are rated under diagnostic codes 
(Diagnostic Codes 7319 and 7327) that are not precluded from 
being combined with Diagnostic Codes 7336.  Accordingly, the 
Board will also consider whether a separate compensable 
rating is warranted under the diagnostic codes pertaining to 
those digestive disorders.  38 C.F.R. § 4.114, Diagnostic 
Codes 7319, 7327 (2009).

The Board now turns to the relevant criteria.  Under 
Diagnostic Code 7336, a 0 percent rating is warranted for 
mild or moderate external or internal hemorrhoids.  A 10 
percent rating is warranted when there is evidence of large 
or thrombotic, irreducible hemorrhoids with excessive 
redundant tissue evidencing frequent recurrences.  A 20 
percent rating is assigned when there is evidence of 
hemorrhoids with persistent bleeding and secondary anemia, or 
hemorrhoids with fissures.  38 C.F.R. § 4.114, DC 7336 
(2009).

The record shows that, on VA examination in March 2004, the 
Veteran reported a history of hemorrhoids that were first 
diagnosed in the early 1970s during his period of active 
service.  He stated that he had self-treated his hemorrhoids 
using preparation H until 1995, when he had begun to 
experience rectal bleeding.   Subsequent clinical 
evaluations, including an endoscopy and a colonoscopy, had 
revealed several hyperplastic polyps and internal hemorrhoids 
that were small in size and not accompanied by thrombosis.  
It was noted that, while on examination in November 2000, the 
Veteran's hemorrhoids had not been productive of rectal 
bleeding, he had subsequently sought treatment for episodes 
of bleeding, the most recent of which had occurred in 
December 2003 and January 2004.  Additionally, it was noted 
that in February 2004, the Veteran had been told by his VA 
gastrointestinal treating provider that his hemorrhoids were 
most likely responsible for his intermittent rectal bleeding.  
A physical examination conducted at that time had not shown 
any current bleeding, nor had it revealed any symptoms of 
gastroesophageal reflux disease, dyspepsia, liver disease, 
epigastric pain, edema, leukocyte adhesion deficiency, or 
focal deficits.  The Veteran had reported some right low 
quadrant pressure on occasion and complained of low energy, 
which was attributed to his service-connected psychiatric 
disability.   

In light of the Veteran's recent physical evaluation, he 
declined to undergo further clinical testing in March 2004.  
Based on the Veteran's statements and a review of the claims 
folder, the March 2004 VA examiner determined that he met the 
diagnostic criteria for internal and external hemorrhoids.  
The VA examiner noted that the Veteran's internal hemorrhoids 
were visible on anoscopy and bulged into the lumen but did 
not extend below the dentate line.  Additionally, that VA 
examiner noted that the Veteran's hemorrhoids were 
accompanied by intermittent bleeding, about two or three 
times a year lasting from three to seven days, but were not 
associated with anemia or fissures.

The Veteran was afforded an additional VA examination in 
October 2005 in which he complained of hemorrhoids that were 
productive of occasional pain, itching, swelling, discomfort, 
and irritation.  He also complained of intermittent rectal 
bleeding, which had most recently occurred two months 
earlier.  The Veteran stated that his hemorrhoids were 
aggravated by prolonged sitting and driving and that he used 
preparation H to relieve his symptoms during flare-ups.  He 
denied any history of anal fissures, anal fistula, or anemia.  
Nor did he report any history of surgery or treatment with 
hematinics or blood transfusions.  Additionally, the Veteran 
indicated that he had been diagnosed with diverticulitis in 
1995, but denied any current loss of sphincter control, fecal 
leakage, or involuntary bowel movements.   

Clinical evaluation was negative for any nail bed pallor, 
pedal edema, or abdominal organomegaly.  A digital rectal 
examination revealed a skin tag at the 9 o'clock position, 
with two small hemorrhoids.  No current signs of bleeding 
were observed.  The Veteran's prostate was found to be normal 
in size with smooth contours.  Following the examination, the 
October 2005 VA examiner spoke to the Veteran about treatment 
options, including surgery and endoscopic banding, but he 
indicated that he was not interested in any invasive 
approaches at that time.  

The above VA examiner issued an addendum opinion in October 
2007 that addressed the Veteran's history of rectal bleeding.  
After reviewing the Veteran's claims folder, the VA examiner 
noted that the Veteran had been diagnosed with hemorrhoids, 
colon polyps, and diverticulitis, but stated that additional 
colonoscopic testing was needed to determine whether any of 
those conditions was responsible for his bleeding.

The Veteran was afforded a third VA examination in June 2009 
in which he reported a history of chronic hemorrhoids since 
2003.  While the Veteran complained of intermittent flare-ups 
that were productive of pain, itching, and tenesmus, he 
denied any current active symptoms or treatment.  
Additionally, the Veteran reported a history of rectal 
bleeding, but denied any rectal prolapse, anal infections, 
perineal discharge, proctitis, or fecal incontinence.  Nor 
did he report any thrombosis, anemia, or fissures associated 
with his hemorrhoids.

Physical examination was negative for any evidence of active 
stage hemorrhoids.  Nor did it disclose any anal or rectal 
strictures or sphincter impairment.  Based on the results of 
the examination, the VA examiner diagnosed the Veteran with 
chronic internal hemorrhoids by history, but indicated that 
he did not display any current symptoms.  

The record thereafter shows that in October 2009 and January 
2010, VA treating providers noted that the Veteran had a 
history of internal hemorrhoids, without mention of 
complication.  The Veteran has not submitted any additional 
evidence showing that he is currently receiving treatment for 
hemorrhoids or that his condition has worsened since his most 
recent VA examination.  Nor has he provided any information 
that would enable VA to obtain such evidence on his behalf, 
despite receiving correspondence from the RO requesting that 
he submit additional information to support his claim.  
Consequently, any additional evidence that might have been 
elicited in support of the Veteran's claim for a compensable 
rating for hemorrhoids has not been not obtained.  The duty 
to assist in the development and the adjudication of claims 
is not a one-way street.  If a claimant wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Based on the competent evidence of record, the Board finds 
that, throughout the duration of this appeal, the Veteran's 
disability has not warranted a compensable rating under DC 
7336.  While the Veteran has reported a history of chronic 
hemorrhoids, he has acknowledged that his symptoms are 
intermittent in nature and require no more than occasional 
treatment using over-the-counter medication.  Moreover, the 
results of the Veteran's March 2004, October 2005, and June 
2009 VA examinations and the other clinical evidence of 
record does not indicate that he suffers from large or 
thrombotic hemorrhoids that are irreducible, with excessive 
redundant tissue, as is necessary to support a compensable 
rating.  Furthermore, while the Veteran has complained of 
episodes of rectal bleeding, which the February 2004 VA GI 
examiner attributed to hemorrhoids and the October 2005 VA 
examiner indicated might be related to that disability, the 
Veteran does not contend, nor does the evidence otherwise 
show, that the bleeding is persistent in nature as is 
required for a 20 percent rating.  Accordingly, the Board 
finds that the Veteran's symptoms at most approximate the 
criteria or a moderate disorder and, thus, do not entitle him 
a compensable rating under the diagnostic code governing 
hemorrhoids.  38 C.F.R. § 4.114, DC 7336 (2009).

Nor is a separate compensable rating warranted under the 
diagnostic criteria pertaining to colon polyps and 
diverticulitis.  Colon polyps are rated by analogy under 
Diagnostic Code 7319 (irritable colon syndrome), while 
diverticulitis is rated under Diagnostic Code 7327, which 
directs that the disorder be rated as irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, 
depending on the predominant disability picture.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7319, 7327 (2009).   However, the 
Board observes that the rating codes for peritoneal adhesions 
and ulcerative colitis are not applicable as there is no 
evidence that the Veteran has either of those conditions.  
38 C.F.R. § 4.114, Diagnostic Codes 7301, 7323 (2009).  
Consequently, the only appropriate diagnostic code for rating 
the symptoms associated with the Veteran's colon polyps and 
diverticulitis is Diagnostic Code 7319.  38 C.F.R. § 4.114, 
DC 7319 (2009).  That diagnostic code provides for a 10 
percent rating when there are moderate symptoms manifested by 
frequent episodes of bowel disturbance with abdominal 
distress.  A rating of 30 percent is warranted for severe 
symptoms manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

While the record shows that the Veteran was diagnosed with 
diverticulitis in 1995, at no time throughout the pendency of 
this appeal has he complained of frequent episodes of bowel 
disturbance with abdominal distress.  The Board recognizes 
that on GI examination in February 2004, the Veteran was 
noted to have a history of occasional pressure in the lower 
right quadrant of his abdomen.  However, the record is 
negative for any complaints or clinical findings of fecal 
incontinence, involuntary bowel movements, or other symptoms 
indicative of moderate irritable colon syndrome.  
Accordingly, the Board finds that a compensable rating for 
colon polyps and diverticulitis, rated by analogy as 
irritable colon syndrome, is not warranted.  38 C.F.R. § 
4.114, Diagnostic Code 7319 (2009).
 
The Board has considered whether a compensable rating is 
warranted under any other diagnostic code.  However, the 
Veteran has specifically denied any impairment of sphincter 
control, and none has been shown on clinical evaluation.  
Accordingly, the Board finds that the diagnostic code 
pertaining to that disability is not for application.   38 
C.F.R. § 4.114, Diagnostic Code 7332 (2009).   Additionally, 
as Veteran has not been diagnosed with any other 
gastrointestinal disorder, the Board finds that no other 
diagnostic codes are applicable in this instance.  38 C.F.R. 
§ 4.114 (2009).

In sum, the weight of the credible evidence demonstrates that 
a compensable rating is not warranted for the Veteran's 
hemorrhoids.  The Board has considered whether a higher 
rating might be warranted for any period of time during the 
pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, 
the weight of the credible evidence demonstrates that since 
November 11, 2002, one year prior to when the Veteran filed 
his claim for increase, his hemorrhoids have warranted no 
higher than a 0 percent rating under the applicable rating 
criteria.  As the preponderance of the evidence is against 
the claim for a compensable rating, that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 
4 (2009).  However, the regulations also provide for 
exceptional cases involving compensation.  Ratings shall be 
based as far as practicable, upon the average impairments of 
earning capacity with the additional proviso that VA shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1) (2009).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
Veteran has not indicated that his hemorrhoids cause marked 
interference with employment and the evidence of record does 
not otherwise show that this disability markedly interferes 
with his employment.  Nor is there any indication that his 
hemorrhoids have been productive of frequent or, indeed, any 
periods of hospitalization, or have otherwise rendered 
impractical the application of the regular schedular 
standards.  In light of the above, the Board finds that 
remand for referral for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995).



Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.   This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2009).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, VA sent correspondence in December 2003, September 
2005, March 2006,  and April 2006; rating decisions in March 
2006 and August 2009; statements of the case in April 2005 
and September 2006; and a supplemental statement of the case 
in August 2009.  Those documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions. VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with adjudication 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the March 2010 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the Veteran's claim.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.


ORDER

A compensable rating for hemorrhoids is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


